Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mohammad Nawaz Raja and Neelum Nawaz Raja appeal the district court’s order dismissing without prejudice their civil action challenging the legality of a foreclosure proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Raja v. MERSCORP Inc., No. 1:13-cv-00944-LO-TRJ (E.D. Va. June 17, 2014). We deny Rajas’ motion to correct the record on appeal and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.